EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Drew Industries Incorporated: We consent to the incorporation by reference in the Registration Statements (Nos. 333-37194, 333-91174, 333-141276, 333-152873 and 333-161242) on Form S-8 and the Registration Statement (No. 333-128537) on Form S-3 of Drew Industries Incorporated and subsidiaries of our report dated March 14, 2012, with respect to the consolidated balance sheets of Drew Industries Incorporated and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2011 and the effectiveness of internal control over financial reporting as of December 31, 2011, which report appears in the December 31, 2011 annual report on Form 10-K of Drew Industries Incorporated and subsidiaries. /s/ KPMG LLP Stamford, Connecticut March 14, 2012
